Per Curiam,
The learned judge below practically disposed of this case in his seventh conclusion of law, to wit: “ That the contention in this case that the claims of J. R. Einstein and James B. Neale estate against the fund for distribution should be postponed in payment until the claim of the Farmers’ National Bank is fully paid is not tenable, for the reason that the equities claimed or existing by reason of the statement made by J. R. Einstein, either on his behalf alone or on behalf of himself and J. B. Neale, amounts to a guaranty of payment on the part of said J. R. Einstein and J. B. Neale, cannot be worked out through the medium of a distribution of an assigned estate of a third party. Whether the statement made by J. R. Einstein on the deposit slip amounts to a personal guaranty or not, is not necessary for us to decide in this case. To introduce the personal liability of J. R. Einstein and J B. Neale estate, as guarantors or sureties by reason of the paper in question, to the B’armers’ National Bank, into the question of distribution of an assigned estate does not in our view seem to be authorized by any principle of law.”
The other and subordinate questions do not require discussion, and the judgment is affirmed on that part of the opinion.